

116 HRES 409 IH: Supporting the goals and ideals of the month of May as Sex Ed For All Month: Youth Power, Information, and Rights.
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 409IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Ms. Jayapal (for herself, Ms. Lee of California, Mr. Doggett, Mr. Pocan, Ms. Norton, Mr. Cohen, Mr. Blumenauer, Ms. Roybal-Allard, Ms. Speier, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of the month of May as Sex Ed For All Month: Youth Power,
			 Information, and Rights.
	
 Whereas Sex Ed For All Month is a nationwide observance that calls on people to take action to invest so as to ensure all young people have access to comprehensive sex education;
 Whereas young people face vast systemic inequities and structural barriers to ensuring their lifelong health;
 Whereas racial disparities persist in young people's sexual health, highlighting ongoing inequities in access to sex education as well as sexual health services;
 Whereas access to quality information and education about young people’s sexual health is a critical step toward addressing disparities;
 Whereas despite historic declines, the United States has the highest rate of unintended teen pregnancy among comparable countries and limited resources available for young parents;
 Whereas young people aged 15 through 25 contract half of the 19 million sexually transmitted infections each year, despite making up only a quarter of the sexually active population;
 Whereas young people under the age of 25 accounted for 1 in 5 new HIV infections; Whereas three-quarters of LGBT students report harassment, 56 percent report feeling unsafe, and nearly a third skipped at least one day of school in the month prior to reporting due to concerns for their safety;
 Whereas approximately 1 in 3 young women in the United States experiences physical, emotional, or verbal abuse from a dating partner;
 Whereas sex education that includes information beyond abstinence has been found to delay sexual intercourse, increase condom or contraceptive use, reduce the number of partners among young people, and decrease physical aggression with intimate partners;
 Whereas young people who received sex education are 50 percent less likely to experience an unintended pregnancy, 31 percent less likely to contract a sexually transmitted infection, and more likely to delay sexual activity and use contraception upon becoming sexually active;
 Whereas comprehensive sex education provides information about the prevention of unintended pregnancy, sexually transmitted infections, including HIV, dating violence, sexual assault, bullying, and harassment, and provides resources and information on topics ranging from gender stereotyping and gender roles to stigma and sociocultural influences surrounding sex and sexuality;
 Whereas comprehensive sex education promotes and upholds the rights of young people to information in order to become sexually healthy adults and have healthy relationships; and
 Whereas May of each year is now recognized as Sex Ed For All Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideals of Sex Ed For All Month; (2)calls on all public and elected officials to advocate for and invest in comprehensive sex education legislation;
 (3)encourages State and local governments, including their public health agencies, education agencies, schools, and media organizations to recognize and support Sex Ed For All Month;
 (4)commends the work of community and faith-based organizations, State education agencies, local education agencies, and health centers that are providing comprehensive sex education to young people;
 (5)prioritizes sex education programs that are more comprehensive in approach, that are evidence-informed, cover a broad range of topics, including medically accurate and complete information that is age and developmentally appropriate about all the aspects of sex, sexual health, and sexuality, are gender and gender identity-sensitive, promote educational achievement, critical thinking, decisionmaking, self-esteem, and self-efficacy, are culturally and linguistically appropriate, reflecting the diverse circumstances and realities of young people, and foster leadership skills and community engagement;
 (6)discourages health education programs that withhold health-promoting or life-saving information about sexuality-related topics, including HIV, are medically inaccurate, promote gender or racial stereotypes, are insensitive and unresponsive to the needs of sexually active young people, survivors of sexual violence, youth with varying gender identities, gender expressions, and sexual orientations, or are inconsistent with the ethical imperatives of medicine and public health;
 (7)recommends implementation of comprehensive sex education in schools and continued professional development for educators and administrative staff that work with young people; and
 (8)calls for all youth-serving professionals, educators, and decisionmakers who impact the lives of youth to take action to ensure access to comprehensive sex education for all young people.
			